DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is in response to the applicant’s amendment filed on 02/14/2022.
3.	Claims 21-40 are pending. The pending claims are examined and rejected in view of the 
the findings of the Board during the request for rehearing decision as noticed on 12/13/2021.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because of the new ground of rejection applied herein below.   
 As supported in the finding of the Board Eren now teaches most of the argued limitations directed to claims 21-25, 27-28, 31-35, and 37-38; and Eren in view of Chen teaches remaining limitations of claims 26, 29-30, 36, and 39-40.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


5.	Claims 21-25, 27-28, 31-35, and 37-38 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Eren et al (2007/0233801).

As per claims 21 and 31, Eren teaches a computer-usable hardware storage device (Fig. 4) having stored therein computer-usable program code and computer-implemented method (Fig. 3) within an instant messaging (IM) system, comprising:
receiving, from the user, a selection of one of a plurality of messages within an IM session transcript (as illustrated in Fig. 1, an instant messaging GUI 100 displays messages of the IM conversations. Doug would be able to select one of the IM from Louise and Doug type a response to the selected IM message of Louise.  See [0020. 0021 and 0023]).    
 
generating an association between a stored IM message fragment and the selected one of the plurality of messages (as described above when Doug types a message response or picks one of cached/stored response to one of the pluralities of the IM messages of Louise a corresponding association is created between a cached/stored IM message fragment and the one of the selected IM messages of Louise See [0020. 0021 and 0023] also see Fig. 1.  Therefore, Eren actually discloses generating an association between a stored IM message fragment and a selected message as required by claim.  
“recalling, responsive to a user input, the stored IM message fragment;” (for example, recalling the message fragment from the cache, Abstract, [0017 and 0018]); and
“presenting the recalled IM message fragment within an input field of the IM session,” (see active window 120 with recalled message fragment in Fig. 1, Abstract, [0017 and 0018, 0021-0023), wherein 
the stored IM message fragment was previously-stored prior to the receiving the selection and recalled based upon the selection (Creating and managing an editable cache of unsent message fragments during conversations using real-time messaging systems (such as instant messaging, text messaging, chat sessions, and so forth). Using this cache, a user participating in a real-time messaging conversation can cache at least one message fragment, and can then recall selected fragments for review and/or editing (as desired by the particular user) before sending to other conversation participants, Abstract, and [0032-0034]
“the IM message fragment has not been transmitted from the user to an intended recipient of the IM message fragment,” (After editing a new message, the user may choose to send the message now, thus transitioning to "sending message" state 240; or, he may choose to cache the message, so it can be sent later, in which case the transition is to the " caching" state 220. [0023 and 027)]), and
“the IM session transcript includes messages from both the user and the intended recipient.” (FIG. 1 illustrates a scenario where a first IM user and a second IM user are exchanging instant messages during a hypothetical IM conversation. Furthermore, at [0007] Eren discloses that the user may then edit and/or send the message fragment to another user (or users) participating in the real-time messaging conversation held in conversation window 100 (i.e., IM session transcript window). Abstract, [0007, 0011 and 0040]).
 
As per claims 22 and 32, Eren in view of Chen discloses that the IM message fragment is stored within a list of IM message fragments (Eren, for example, discloses each of the sub-winnows is preferably rendered in a push-down stack order, an ordered listing of sub-windows where the most-recently-rendered sub-window appears at the top., Pars., 0006 and 0019]).

As per claims 23 and 33, Eren in view of Chen discloses that the list of IM message fragments is presented to the user responsive to the user input (Eren, for example, discloses the GUI 100 provides an ordered listing of sub-windows where the most-recent- rendered sub-window appears at the top, each rendered sub-window representing a different one of the cached message fragments [0006, 0019 and 0022]);

As per claims 24 and 34, Eren in view of Chen discloses that the recalled IM message fragment is selected, by the user, from the list of IM message fragments (Eren, for example, discloses the caching step preferably operates upon request of a user who participates in the real-time messaging conversation and who creates the message fragment. The user may request the caching, for example, by selecting a clickable graphic rendered on a GUI of the real-time messaging conversation or by selecting a hot key indicated on the GUI [0005, 0018,0020, and 0038]).

As per claims 25 and 35, Eren in view of Chen discloses outputting the IM message fragment, as a completed message, and the association (Eren, for example, discloses dragging and dropping the IM fragment message from the active window 120 (input field) to conversation window will create an association with the most recent conversation from a participant such as from Louise’s most recent (Louise: Well, Yes or No?), Fig. 3, Pars., 0019, 0021 and 0022]).

As per claims 27 and 37, Eren in view of Chen discloses that the completed message is displayed within an IM transcript window, of an IM client of the user that displays the IM transcript (Eren, for example in FIG. 1 illustrates a scenario where a first IM user "Doug" and a second IM user "Louise" are exchanging instant messages during a hypothetical IM conversation. As shown therein, an instant messaging GUI 100 displays messages of the IM conversation, which begins (in this example) with Doug receiving a first IM from Louise that asks "Can you give me directions to the meeting?” [0007, 0020] and claim 16).

As per claims 28 and 38, Eren in view of Chen discloses that the IM message fragment is all data within the input field upon receiving the request (Eren, see the message fragment within the active window 120 (input field) Fig. 1, [0007, 0021,0022 and 0023]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 26, 29-30, 36, and 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eren et al (2007/0233801) in view of Chen et al (US 2007/0198645).
As per claims 26 and 36, Eren, as given rejection to claim 21, teaches outputting including transmitting/sending, such as by clicking send button, at least in part, the IM message fragment into the conversation window. For example, the IM message fragment in the active window is associated with the most recent IM message. Eren further discloses displaying hot key or function key or icon in association with each IM fragment message (see Fig. 1). 
Eren, however, does not seem to clearly recite “an identifier specifies the association, and the IM message fragment and the identifier are sent to an IM server connecting the user to the intended recipient or an IM client of the intended recipient.”
Chen clearly discloses said “identifier” as used in the claim. Chen describes that the visual response indicator may be placed in proximity to the turn to which the response applies, such that a user will be notified that the particular turn has an associated response. When the visual response indicator is selected, such as by clicking on the visual response indicator, the content of the response is displayed to the user (step 1018).  (see Abstract, Fig. 5A, 5B, 6A, 6B, and 7, [0010]), and [0085]).  Chen further describes that the user may then send the in-context response to a set of chat participants by clicking on a Send button or hitting the appropriate keystrokes (step 1014). [0024, 0037, 0084]).

As per claims 29 and 39, Eren teaches displaying IM fragment message which are complete and dragging and dropping the IM fragment message into the conversation winnow [Pars. 0008, and 0040]. Eren however, is silent in describing that “visually displaying the association between the IM message fragment and the selected one of the plurality of messages”
Chen on the other hand discloses visually associating the outgoing IM messages (incomplete or complete messages) with the incoming IM message from any one of the participant users [0084-0085], also see Figs. 5A-7.
Thus, at the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the outgoing IM messages with the incoming IM messages so that the user would be able to visually identify which IM message is associated to which one. Therefore, it would have been obvious to combine Chen with Eren to obtain the invention as specified in claims 29 and 39.

As per claims 30 and 40, Eren teaches enabling the user to send the dragged message fragment to each of at least one other user who is participating in the real-time messaging conversations for which the message fragment was dragged to the active window (]0008, 0040 
Chen, on the other hand, discloses [0049] the user may click on an option or use appropriate keystrokes when the user selects a particular chat conversation to distinguish whether the user wants to open a mini-window to quickly respond to a chat conversation, or to load a chat conversation in the main chat window. [Abstract] At any point, the response input area may be minimized to a visual response indicator, wherein the visual response indicator is placed in proximity to the selected turn to indicate that the selected turn has an associated response. When a chat participant selects the visual response indicator, the linked response is displayed to the participant. Also see [0069, 0085]).  Thus, at the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Chen   with Erin’s incoming IM messages so that the user would be able to visually identify which outgoing message is associated to which incoming message.
Therefore, it would have been obvious to combine Chen with Eren to obtain the invention as specified in claims 30 and 40.



CONCLUSION
7.    It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
9.    Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051 and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 - 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057.  
/TADESSE HAILU/Primary Examiner, Art Unit 2173